DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the claims filed on February 1, 2021.
Claims 1-7 are currently pending.
Claims 1-7 are currently rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on February 1, 2021, July 12, 2021 and August 18, 2022. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis - Step 1
Claim 1 is directed to a parking support device (i.e., an apparatus). Therefore, claim 1 is within at least one of the four statutory categories. 
Claim 6 a parking support system (i.e., a process). Therefore, claim 6 is within at least one of the four statutory categories. 
Claim 7 is directed to a parking support method (i.e., a process). Therefore, claim 7 is within at least one of the four statutory categories. 

101 Analysis - Step 2A Prong I
The Examiner maintains that the claims submitted on January 13, 2022 recite an abstract idea, specifically, a mental process. Claim 1 recites:
“A parking support device mounted on a vehicle, the parking support device comprising: 
a path generation unit configured to generate a path through which the vehicle is to be moved from a current position and parked at a target parking position;
a travel control unit configured to set, as a travel path of the vehicle, the path generated by the path generation unit and generate control information for causing the vehicle to travel in accordance with the set travel path, the travel control unit configured to output the generated control information to a vehicle control device configured to control travel of the vehicle; and
a determination unit configured to determine whether the vehicle has become unable to proceed in a traveling direction corresponding to the travel path and has stopped halfway through the travel path, wherein
when having determined that the vehicle has stopped, the determination unit causes a wireless communication unit to transmit information to an external device, the information indicating the travel path and a place at which the vehicle has stopped on the travel path, and 
when having received, from the external device, specification information that specifies a place to which the vehicle is to be moved, the travel control unit sets, as a travel path of the vehicle, a path through which the vehicle is to be moved to the place specified by the - 59 - specification information, and outputs, to the vehicle control device, control information for moving the vehicle to the place specified by the specification information.”

The Examiner submits that the foregoing bolded limitation constitutes a “mental process” because under the broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, the “determine…” step in the context of this claim encompasses utilizing a pen and paper to manually plan a parking trajectory based on externally received instructions, which may be organized by an individual, and then manually driving the car according to the planned trajectory. 
101 Analysis - Step 2A Prong II
The additional elements merely recite generic computer components that are necessary to perform the abstract idea and do not integrate the judicial exception into a practical application. The additional limitations beyond the abstract idea are as follows (see the additional elements as underlined):
“A system comprising:
“A parking support device mounted on a vehicle, the parking support device comprising: 
a path generation unit configured to generate a path through which the vehicle is to be moved from a current position and parked at a target parking position;
a travel control unit configured to set, as a travel path of the vehicle, the path generated by the path generation unit and generate control information for causing the vehicle to travel in accordance with the set travel path, the travel control unit configured to output the generated control information to a vehicle control device configured to control travel of the vehicle; and
a determination unit configured to determine whether the vehicle has become unable to proceed in a traveling direction corresponding to the travel path and has stopped halfway through the travel path, wherein
when having determined that the vehicle has stopped, the determination unit causes a wireless communication unit to transmit information to an external device, the information indicating the travel path and a place at which the vehicle has stopped on the travel path, and 
when having received, from the external device, specification information that specifies a place to which the vehicle is to be moved, the travel control unit sets, as a travel path of the vehicle, a path through which the vehicle is to be moved to the place specified by the - 59 - specification information, and outputs, to the vehicle control device, control information for moving the vehicle to the place specified by the specification information.”
Regarding the limitations “when having received…,” the Examiner submits that these limitations are merely insignificant extra-solution activities that merely use generic computer components to perform the data gathering necessary to execute the abstract idea.  The “generate a path…” merely recites data output. Similarly, “outputs…control information” is mere data output and does not positively recite controlling the vehicle to move.
101 Analysis - Step 2B
The additional elements, considered both individually and as an ordered combination, are not sufficient to amount to significantly more than the judicial exception. The integration of the abstract idea into a practical application amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. Hence, claim 1 is not patent eligible. 

Claims 6 and 7 recite similar limitations to claim 1 and are not patent eligible.
Dependent claims 2-5 only recite limitations further defining the mental process and recite further data gathering (i.e. receiving specification information). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-5 are not patent eligible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a path generation unit,” “a travel control unit,” and “a determination unit” in claims 1-4 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al. (U.S. Patent Application Publication No. 20210086762) in view of Yamanaka et al. (U.S. Patent Application Publication No. 20210086758).

Regarding claim 1, Shimamoto teaches a parking support device mounted on a vehicle, the parking support device comprising:
a path generation unit configured to generate a path through which the vehicle is to be moved from a current position and parked at a target parking position;
Shimamoto [0096] discloses “the action plan unit 43 executes trajectory calculation processing to calculate a trajectory of the vehicle S from the current position to the parking position.”
a travel control unit configured to set, as a travel path of the vehicle, the path generated by the path generation unit and generate control information for causing the vehicle to travel in accordance with the set travel path, the travel control unit configured to output the generated control information to a vehicle control device configured to control travel of the vehicle; and
Shimamoto [0099] discloses “In a case where the remote parking can be executed, the action plan unit 43 transmits a start signal to the operation terminal 3. The start signal includes the current position, the trajectory, and the parking position of the vehicle S. When the operation terminal 3 receives the start signal, the input/output unit 32 of the operation terminal 3 displays the current position, the trajectory, and the parking position of the vehicle S…The remote parking processing includes moving processing to move the vehicle S to the parking position and parking processing to park the vehicle S at the parking position.”
The Examiner notes that the moving direction is based on the current position and trajectory, as defined in Shimamoto [0105].
when having received, from the external device, specification information that specifies a place to which the vehicle is to be moved, the travel control unit sets, as a travel path of the vehicle, a path through which the vehicle is to be moved to the place specified by the specification information, and outputs, to the vehicle control device, control information for moving the vehicle to the place specified by the specification information.
Simamoto [0096] discloses “executes trajectory calculation processing to calculate a trajectory of the vehicle S from the current position to the parking position.”
Shimamoto [0137] discloses “the action plan unit 43 moves the vehicle S to the parking position based on the operation input to the operation terminal 3.”
Shimamoto does not expressly teach:
a determination unit configured to determine whether the vehicle has become unable to proceed in a traveling direction corresponding to the travel path and has stopped halfway through the travel path, wherein
when having determined that the vehicle has stopped, the determination unit causes a wireless communication unit to transmit information to an external device, the information indicating the travel path and a place at which the vehicle has stopped on the travel path, and
However, Yamanaka teaches:
a determination unit configured to determine whether the vehicle has become unable to proceed in a traveling direction corresponding to the travel path and has stopped halfway through the travel path, wherein
Yamanaka [0038] discloses “the parking control program according to one or more embodiments of the present invention is a program for moving the vehicle in a direction in which the vehicle leaves the target parking position when the vehicle cannot be parked at the target parking position for some reason while moving to park at the target parking position.”
The Examiner notes that “moving to park at the target parking position” indicates a traveling direction.
Yamanaka [0052] discloses “For example, when the operator M temporarily stops the vehicle V at a designated position”
Yamanaka [0054] discloses “the parking route can be generated through setting a halfway position between the parking start position and the target parking position, generating a parking route from the parking start position to the halfway position, and generating a parking route from the halfway position to the target parking position when approaching the halfway position.”
The Examiner notes that the designated position disclosed by Yamanaka [0052] may be a halfway position.
when having determined that the vehicle has stopped, the determination unit causes a wireless communication unit to transmit information to an external device, the information indicating the travel path and a place at which the vehicle has stopped on the travel path, and
Yamanaka [0037] discloses “The parking control program according to one or more embodiments of the present invention is a program for performing the parking control of moving the vehicle to the target parking position on the basis of the operation command transmitted from the external operation terminal 5.”
Yamanaka [0052] discloses “For example, when the operator M temporarily stops the vehicle V at a designated position”
Yamanaka [0068] discloses “an operator M carrying the operation terminal 5 gets off the vehicle and operates the operation terminal 5 to move the vehicle V along a parking route R.sub.P. In FIG. 4A…the position of turn for parking included in the parking route R.sub.PL1 is denoted by CR”
Yamanaka Fig. 4B (provided below) depicts the change place (CR) where the vehicle stops before it changes traveling direction from forward to backward.

    PNG
    media_image1.png
    577
    525
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the parking route planning disclosed in Shimamoto to incorporate that the vehicle has stopped halfway in its path, as taught by Yamanaka, in order to prevent contact with an obstacle (Yamanaka [0059]).

Regarding claim 2, Shimamoto in combination with Yamanaka teaches the parking support device according to claim 1, wherein Shimamoto further teaches:
the determination unit causes the wireless communication unit to transmit, to the external device, information indicating a path through which the vehicle has traveled in the travel path, and
Shimamoto [0082] discloses “The processing unit 35 is configured to execute processing corresponding to an application based on the input to the input/output unit 32 by the user, the wireless signal received by the communication unit 34, and the signal from the control device 15.”
Shimamoto [0091] discloses “When the HMI 13 or the operation terminal 3 accepts an input by the user, the action plan unit 43 calculates a trajectory (travel route) of the vehicle S and outputs the travel control instruction to the travel control unit 44, if necessary.”
Shimamoto Fig. 1 (provided and annotated below) depicts data transmission between the elements of [0091], which involves wireless communication including a communication antenna.

    PNG
    media_image2.png
    672
    972
    media_image2.png
    Greyscale

Shimamoto does not expressly teach:
when having received, as the specification information, information that specifies a place on the travel path through which the vehicle has traveled, the travel control unit sets, as a travel path of the vehicle, a returning path to the place specified by the specification information on the travel path, and generates control information for causing the vehicle to travel in accordance with the returning path set as the travel path.
However, Yamanaka teaches:
when having received, as the specification information, information that specifies a place on the travel path through which the vehicle has traveled, the travel control unit sets, as a travel path of the vehicle, a returning path to the place specified by the specification information on the travel path, and generates control information for causing the vehicle to travel in accordance with the returning path set as the travel path.
Yamanaka [0062] discloses “the control device 10 sets a route in the reverse direction to the direction of the parking route as the rescue route. In other words, the control device 10 sets as the rescue route a route having the same trajectory as that of the parking route but in a different direction than that of the parking route, that is, a so-called reverse route of the parking route.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the parking trajectory disclosed in Shimamoto to incorporate a return mode, as taught by Yamanaka, to enable the vehicle to navigate out of a situation in which it is unable to complete the parking execution (Yamanaka [0039]).

Regarding claim 3, Shimamoto in combination with Yamanaka teaches the parking support device according to claim 1, wherein Yamanaka further teaches:
when the travel path through which the vehicle has traveled includes a change place at which the vehicle has changed a traveling direction from forward to backward or from backward to forward, the determination unit causes the wireless communication unit to transmit information to the external device, the information indicating a start place of the travel path and the change place,
Yamanaka [0030] discloses “The operation terminal 5 transmits the operation command”
The Examiner notes that transmission is wireless communication.
Yamanaka [0068] discloses “an operator M carrying the operation terminal 5 gets off the vehicle and operates the operation terminal 5 to move the vehicle V along a parking route R.sub.P. In FIG. 4A…the position of turn for parking included in the parking route R.sub.PL1 is denoted by CR”
Yamanaka Fig. 4B (provided below) depicts the change place (CR) where the vehicle changes traveling direction from forward to backward.

    PNG
    media_image1.png
    577
    525
    media_image1.png
    Greyscale

when having received, as the specification information, information specifying the change place or the start place from the external device, the travel control unit sets, as a travel path of the vehicle, a returning path on the travel path from the place at which the vehicle has stopped on the travel path to the change place or the start place specified by the specification information, and
Yamanaka [0041] discloses “The control device 10 of the parking control apparatus 100…a parking start position setting process”
Yamanaka [0052] discloses “For example, when the operator M temporarily stops the vehicle V at a designated position”
Yamanaka [0062] discloses “the control device 10 sets a route in the reverse direction to the direction of the parking route as the rescue route. In other words, the control device 10 sets as the rescue route a route having the same trajectory as that of the parking route but in a different direction than that of the parking route, that is, a so-called reverse route of the parking route.”
the travel control unit generates control information for causing the vehicle to travel in accordance with the returning path set as the travel path.
Yamanaka [0062] discloses “the control device 10 sets as the rescue route a route having the same trajectory as that of the parking route but in a different direction than that of the parking route”
Yamanaka [0063] discloses “After generating the parking route or the rescue route, the control device 10 calculates a target steering angle and a target speed in order to move the vehicle along any of these routes.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the parking trajectory disclosed by Shimamoto to incorporate a change place, as taught by Yamanaka, because it may “allow the vehicle to evacuate from the initial target parking position and make a stop at a position at which the operator can easily get on the vehicle” (Yamanaka [0111]).

Regarding claim 4, Shimamoto in combination with Yamanaka teaches the parking support device according to claim 3, wherein Yamanaka further teaches:
the determination unit determines, based on a result of detection by a detection unit configured to detect an obstacle, whether the vehicle can return to the change place and the start place along the travel path through which the vehicle has traveled,
Yamanaka [0038] discloses “a program for moving the vehicle in a direction in which the vehicle leaves the target parking position when the vehicle cannot be parked at the target parking position for some reason while moving to park at the target parking position. For example, when the set of cameras 1 or the like detects an obstacle on or near the parking route, the parking control apparatus 100 suspends the parking control. Then, to allow the operator to select whether or not the vehicle control should transition from the parking control to a rescue mode, the parking control apparatus 100 transmits to the operation terminal 5 information that the parking control will be suspended and information with which the operator can select the rescue mode.”
The Examiner notes that rescue mode involves the vehicle traveling along the travel path through which the vehicle has traveled.
when the vehicle can return to the start place, the determination unit causes the wireless communication unit to transmit information of the change place and the start place to the external device,
Yamanaka [0062] discloses “the control device 10 sets as the rescue route a route having the same trajectory as that of the parking route but in a different direction than that of the parking route”
Yamanaka [0063] discloses “After generating the parking route or the rescue route, the control device 10 calculates a target steering angle and a target speed in order to move the vehicle along any of these routes.”
when the vehicle can return to the change place, the determination unit causes the wireless communication unit to transmit information of the change place to the external device, when having received, as the specification information, information specifying the change place from the external device, the travel control unit sets, as a travel path of the vehicle, a returning path on the travel path from the place at which the vehicle has stopped on the travel path to the change place, and
Yamanaka [0052] discloses “For example, when the operator M temporarily stops the vehicle V at a designated position”
Yamanaka [0062] discloses “the control device 10 sets as the rescue route a route having the same trajectory as that of the parking route but in a different direction than that of the parking route”
Yamanaka [0063] discloses “After generating the parking route or the rescue route, the control device 10 calculates a target steering angle and a target speed in order to move the vehicle along any of these routes.”
Yamanaka [0038] discloses “a program for moving the vehicle in a direction in which the vehicle leaves the target parking position when the vehicle cannot be parked at the target parking position for some reason while moving to park at the target parking position. For example, when the set of cameras 1 or the like detects an obstacle on or near the parking route, the parking control apparatus 100 suspends the parking control. Then, to allow the operator to select whether or not the vehicle control should transition from the parking control to a rescue mode, the parking control apparatus 100 transmits to the operation terminal 5 information that the parking control will be suspended and information with which the operator can select the rescue mode.”
when having received, as the specification information, information specifying the start place from the external device, the travel control unit sets, as a travel path of the vehicle, a returning path on the travel path from the place at which the vehicle has stopped on the travel path to the start place.
Yamanaka [0041] discloses “The control device 10 of the parking control apparatus 100…a parking start position setting process”
Yamanaka [0052] discloses “For example, when the operator M temporarily stops the vehicle V at a designated position”
Yamanaka [0062] discloses “the control device 10 sets a route in the reverse direction to the direction of the parking route as the rescue route. In other words, the control device 10 sets as the rescue route a route having the same trajectory as that of the parking route but in a different direction than that of the parking route, that is, a so-called reverse route of the parking route.”
Yamanaka Fig. 4B (provided below) depicts the change place (CR) where the vehicle stops before it changes traveling direction from forward to backward.

    PNG
    media_image1.png
    577
    525
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the parking trajectory disclosed by Shimamoto to incorporate a change place, as taught by Yamanaka, because it may “allow the vehicle to evacuate from the initial target parking position and make a stop at a position at which the operator can easily get on the vehicle” (Yamanaka [0111]).

Regarding claim 5, Shimamoto in combination with Yamanaka teaches the parking support device according to claim 2, wherein Shimamoto further teaches:
the travel control unit causes the path generation unit to generate the returning path by using at least part of the path from the current position to the target parking position, and
Shimamoto [0096] discloses “when the action plan unit 43 receives the parking position inputted by the user from the touch panel 28, the action plan unit 43 executes trajectory calculation processing to calculate a trajectory of the vehicle S from the current position to the parking position.”
Shimamoto does not expressly teach:
the travel control unit sets, as a travel path of the vehicle, the returning path generated by the path generation unit.
However, Yamanaka teaches:
the travel control unit sets, as a travel path of the vehicle, the returning path generated by the path generation unit.
Yamanaka [0062] discloses “the control device 10 sets a route in the reverse direction to the direction of the parking route as the rescue route. In other words, the control device 10 sets as the rescue route a route having the same trajectory as that of the parking route but in a different direction than that of the parking route, that is, a so-called reverse route of the parking route.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the parking trajectory disclosed in Shimamoto to incorporate a return mode, as taught by Yamanaka, to enable the vehicle to navigate out of a situation in which it is unable to complete the parking execution (Yamanaka [0039]).

Regarding claim 6, Shimamoto teaches a parking support system comprising:
a parking support device mounted on a vehicle; and
Shimamoto [0096] discloses “the action plan unit 43 executes trajectory calculation processing to calculate a trajectory of the vehicle S from the current position to the parking position.”
an operation terminal configured to perform wireless communication with the parking support device and remotely operate the parking support device, wherein
Shimamoto [0099] discloses “In a case where the remote parking can be executed, the action plan unit 43 transmits a start signal to the operation terminal 3. The start signal includes the current position, the trajectory, and the parking position of the vehicle S. When the operation terminal 3 receives the start signal, the input/output unit 32 of the operation terminal 3 displays the current position, the trajectory, and the parking position of the vehicle S…The remote parking processing includes moving processing to move the vehicle S to the parking position and parking processing to park the vehicle S at the parking position.”
the parking support device includes a path generation unit configured to generate a path through which the vehicle is to be moved from a current position and parked at a target parking position,
Shimamoto [0096] discloses “the action plan unit 43 executes trajectory calculation processing to calculate a trajectory of the vehicle S from the current position to the parking position.”
a travel control unit configured to set, as a travel path of the vehicle, the path generated by the path generation unit and generate control information for causing the vehicle to travel in accordance with the set travel path, the travel control unit configured to output the generated control information to a vehicle control device configured to control travel of the vehicle, and
Shimamoto [0099] discloses “In a case where the remote parking can be executed, the action plan unit 43 transmits a start signal to the operation terminal 3. The start signal includes the current position, the trajectory, and the parking position of the vehicle S. When the operation terminal 3 receives the start signal, the input/output unit 32 of the operation terminal 3 displays the current position, the trajectory, and the parking position of the vehicle S…The remote parking processing includes moving processing to move the vehicle S to the parking position and parking processing to park the vehicle S at the parking position.”
the operation terminal includes a display control unit configured to cause a display unit to display information received from the parking support device, and
Shimamoto [0099] discloses “In a case where the remote parking can be executed, the action plan unit 43 transmits a start signal to the operation terminal 3. The start signal includes the current position, the trajectory, and the parking position of the vehicle S. When the operation terminal 3 receives the start signal, the input/output unit 32 of the operation terminal 3 displays the current position, the trajectory, and the parking position of the vehicle S…The remote parking processing includes moving processing to move the vehicle S to the parking position and parking processing to park the vehicle S at the parking position.”
an information generation unit configured to generate, when a place to which the vehicle is to be moved from a place at which the vehicle has stopped on the travel path is specified, specification information indicating the specified place and transmit the generated specification information to the parking support device, and
Shimamoto [0092] discloses “When the user performs an input corresponding to desire for parking assistance by a remote operation after the vehicle S has stopped, the action plan unit 43 executes parking assist processing.”
Shimamoto [0099] discloses “In a case where the remote parking can be executed, the action plan unit 43 transmits a start signal to the operation terminal 3. The start signal includes the current position, the trajectory, and the parking position of the vehicle S. When the operation terminal 3 receives the start signal, the input/output unit 32 of the operation terminal 3 displays the current position, the trajectory, and the parking position of the vehicle S…The remote parking processing includes moving processing to move the vehicle S to the parking position and parking processing to park the vehicle S at the parking position.”
when having received, from the operation terminal, specification information that specifies a place to which the vehicle is to be moved, the travel control unit sets, as a travel path of the vehicle, a path through which the vehicle is to be moved to the place specified by the specification information, and the travel control unit outputs, to the vehicle control device, control information for moving the vehicle to the place specified by the specification information.
Shimamoto [0099] discloses “In a case where the remote parking can be executed, the action plan unit 43 transmits a start signal to the operation terminal 3. The start signal includes the current position, the trajectory, and the parking position of the vehicle S. When the operation terminal 3 receives the start signal, the input/output unit 32 of the operation terminal 3 displays the current position, the trajectory, and the parking position of the vehicle S…The remote parking processing includes moving processing to move the vehicle S to the parking position and parking processing to park the vehicle S at the parking position.”
Shimamoto does not expressly teach:
a determination unit configured to determine whether the vehicle has become unable to proceed in a traveling direction corresponding to the travel path and has stopped halfway through the travel path,
when having determined that the vehicle has stopped, the determination unit causes the wireless communication unit to transmit, to the operation terminal, information indicating the travel path and a place at which the vehicle has stopped on the travel path,
However, Yamanaka teaches:
a determination unit configured to determine whether the vehicle has become unable to proceed in a traveling direction corresponding to the travel path and has stopped halfway through the travel path,
Yamanaka [0038] discloses “the parking control program according to one or more embodiments of the present invention is a program for moving the vehicle in a direction in which the vehicle leaves the target parking position when the vehicle cannot be parked at the target parking position for some reason while moving to park at the target parking position.”
The Examiner notes that “moving to park at the target parking position” indicates a traveling direction.
Yamanaka [0052] discloses “For example, when the operator M temporarily stops the vehicle V at a designated position”
Yamanaka [0054] discloses “the parking route can be generated through setting a halfway position between the parking start position and the target parking position, generating a parking route from the parking start position to the halfway position, and generating a parking route from the halfway position to the target parking position when approaching the halfway position.”
The Examiner notes that the designated position disclosed by Yamanaka [0052] may be a halfway position.
when having determined that the vehicle has stopped, the determination unit causes the wireless communication unit to transmit, to the operation terminal, information indicating the travel path and a place at which the vehicle has stopped on the travel path,
Yamanaka [0052] discloses “For example, when the operator M temporarily stops the vehicle V at a designated position”
Yamanaka [0054] discloses “the parking route can be generated through setting a halfway position between the parking start position and the target parking position, generating a parking route from the parking start position to the halfway position, and generating a parking route from the halfway position to the target parking position when approaching the halfway position.”
The Examiner notes that the designated position disclosed by Yamanaka [0052] may be a halfway position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the parking route planning disclosed in Shimamoto to incorporate that the vehicle has stopped in its path, as taught by Yamanaka, in order to prevent contact with an obstacle (Yamanaka [0059]).

Regarding claim 7, Shimamoto teaches a parking support method that supports parking of a vehicle, the parking support method comprising:
a generation step of generating a path through which the vehicle is to be moved from a current position and parked at a target parking position;
Shimamoto [0096] discloses “the action plan unit 43 executes trajectory calculation processing to calculate a trajectory of the vehicle S from the current position to the parking position.”
an output step of setting, as a travel path of the vehicle, the path generated by the generation step, generating control information for causing the vehicle to travel in accordance with the set travel path, and outputting the generated control information to a vehicle control device configured to control travel of the vehicle; and
Shimamoto [0099] discloses “In a case where the remote parking can be executed, the action plan unit 43 transmits a start signal to the operation terminal 3. The start signal includes the current position, the trajectory, and the parking position of the vehicle S. When the operation terminal 3 receives the start signal, the input/output unit 32 of the operation terminal 3 displays the current position, the trajectory, and the parking position of the vehicle S…The remote parking processing includes moving processing to move the vehicle S to the parking position and parking processing to park the vehicle S at the parking position.”
when having received, from the external device, specification information that specifies a place to which the vehicle is to be moved, the output step sets, as a travel path of the vehicle, a path through which the vehicle is to be moved to the place specified by the specification information, and outputs, to the vehicle control device, control information for moving the vehicle to the place specified by the specification information.
Shimamoto [0099] discloses “In a case where the remote parking can be executed, the action plan unit 43 transmits a start signal to the operation terminal 3. The start signal includes the current position, the trajectory, and the parking position of the vehicle S. When the operation terminal 3 receives the start signal, the input/output unit 32 of the operation terminal 3 displays the current position, the trajectory, and the parking position of the vehicle S…The remote parking processing includes moving processing to move the vehicle S to the parking position and parking processing to park the vehicle S at the parking position.”
Shimamoto does not expressly teach:
a determination step of determining whether the vehicle has become unable to proceed in a traveling direction corresponding to the travel path and has stopped halfway through the travel path, wherein
when having determined that the vehicle has stopped, the determination step causes a wireless communication unit to transmit information to an external device, the information indicating the travel path and a place at which the vehicle has stopped on the travel path, and
However, Yamanaka teaches:
a determination step of determining whether the vehicle has become unable to proceed in a traveling direction corresponding to the travel path and has stopped halfway through the travel path, wherein
Yamanaka [0038] discloses “the parking control program according to one or more embodiments of the present invention is a program for moving the vehicle in a direction in which the vehicle leaves the target parking position when the vehicle cannot be parked at the target parking position for some reason while moving to park at the target parking position.”
The Examiner notes that “moving to park at the target parking position” indicates a traveling direction.
Yamanaka [0052] discloses “For example, when the operator M temporarily stops the vehicle V at a designated position”
Yamanaka [0054] discloses “the parking route can be generated through setting a halfway position between the parking start position and the target parking position, generating a parking route from the parking start position to the halfway position, and generating a parking route from the halfway position to the target parking position when approaching the halfway position.”
The Examiner notes that the designated position disclosed by Yamanaka [0052] may be a halfway position.
when having determined that the vehicle has stopped, the determination step causes a wireless communication unit to transmit information to an external device, the information indicating the travel path and a place at which the vehicle has stopped on the travel path, and
Yamanaka [0037] discloses “The parking control program according to one or more embodiments of the present invention is a program for performing the parking control of moving the vehicle to the target parking position on the basis of the operation command transmitted from the external operation terminal 5.”
Yamanaka [0068] discloses “an operator M carrying the operation terminal 5 gets off the vehicle and operates the operation terminal 5 to move the vehicle V along a parking route R.sub.P. In FIG. 4A…the position of turn for parking included in the parking route R.sub.PL1 is denoted by CR”
Yamanaka Fig. 4B (provided below) depicts the change place (CR) where the vehicle stops before it changes traveling direction from forward to backward.

    PNG
    media_image1.png
    577
    525
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the parking route planning disclosed in Shimamoto to incorporate that the vehicle has stopped in its path, as taught by Yamanaka, in order to prevent contact with an obstacle (Yamanaka [0059]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Noguchi et al. (U.S. Patent Application Publication No. 20200310411) teaches a vehicle control system for using a mobile operation terminal carried by a user to execute remote parking of a vehicle into a parking position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/Primary Examiner, Art Unit 3662